Exhibit 10.1

ADDENDUM III TO THE EMPLOYMENT CONTRACT

Undersigned:

 

1. Projecta B.V., domiciled in Weert, the Netherlands (hereafter: Projecta)

 

2. Mr P. de Kroon, residing in Eindhoven, the Netherlands (hereafter: the
Employee)

Considering

 

1. Projecta and the Employee have reached an employment agreement signed on
September 23d 1996, amended on I: September 23, 1996 and II: June 18, 2002 ,
which is still in force.

 

2. Projecta wishes to adjust the remuneration package of the Employee.

 

 

a.

The base Gross monthly salary will increase as from April 1st 2007 from €
7.372,— to € 7.901,—;

 

 

b.

On July 1st 2007, the Gross monthly salary will furthermore follow the CAO
increase of 1,25% to € 8.000,—gross per month;

 

 

c.

Starting April 1st 2007, Employee will receive yearly a gross pension
compensation for an amount of € 9.430,—. This amount is based on – and will
follow—the maximum premium to be paid to a regular employee according to CAO at
Projecta. Employee himself remains responsible for the settlement of a personal
pension implementation agreement and the appointment of a pension scheme
administrator; and

 

 

d.

Starting April 1st 2007, Employee will receive yearly a gross compensation for a
disability insurance for an amount of € 5.500,— (fixed). Employee himself
remains responsible for the settlement with an insurance company.

 

3. This agreement is going into force per 1 April 2007, for an indefinite
period.

 

4. Dutch law, to the exclusion of all other systems governs this agreement.

Drawn up and signed in triplicate,

 

Warsaw, IN            USA         place and date    

/s/ Richard Lundin

   

/s/ Peter de Kroon

Representing Projecta B.V.     The Employee Mr. R. Lundin     Mr P. de Kroon

 

5